


117 S305 IS: Springfield Race Riot National Monument Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 305
IN THE SENATE OF THE UNITED STATES

February 8, 2021
Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To establish the Springfield Race Riot National Monument in the State of Illinois, and for other purposes.


1.Short titleThis Act may be cited as the Springfield Race Riot National Monument Act. 2.DefinitionsIn this Act:
(1)National MonumentThe term National Monument means the Springfield Race Riot National Monument established by section 3(a)(1). (2)MapThe term Map means the map entitled Springfield Race Riot National Memorial Proposed Boundary, numbered 687/148588, and dated October 2018.
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of Springfield Race Riot National Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established the Springfield Race Riot National Monument in the State of Illinois, as a unit of the National Park System, to preserve, protect, and interpret for the benefit of present and future generations resources associated with the Springfield Race Riot of 1908 and the role of the riot in the formation of the National Association for the Advancement of Colored People.
(2)ConditionsThe National Monument shall not be established until the date on which the Secretary acquires sufficient land within the boundary of the National Monument to constitute a manageable unit. (b)BoundariesThe boundaries of the National Monument shall be the boundaries generally depicted on the Map.
(c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service. (d)Acquisition of authorityThe Secretary may acquire any land or interest in land located within the boundary of the National Monument by—
(1)donation; (2)purchase with donated or appropriated funds; or
(3)exchange. (e)AgreementsThe Secretary may enter into agreements with—
(1)the city of Springfield, Illinois, for the purpose of establishing and operating outside of the National Monument boundary facilities for administration and visitor services; and (2)other public or private entities for the purposes of carrying out this Act.
(f)Administration
(1)In generalThe Secretary shall administer the National Monument in accordance with— (A)this Act; and
(B)the laws generally applicable to units of the National Park System. (2)Management plan (A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the National Monument, the Secretary shall prepare a general management plan for the National Monument in accordance with section 100502 of title 54, United States Code.
(B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan prepared under that subparagraph.  